Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the communication filed on 08/12/2022. Currently claims 7-12, and 16-25 are pending in the application.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-9, 16-17, and 21 are rejected under 35 U.S.C.103 as being obvious over Megretski et al. (US Patent Application Publication Number 2018/0312705 A1), hereafter, referred to as “Megretski”, in view of Miller et al. (US Patent Application Publication Number 2018/0162144 A1), hereafter, referred to as “Miller”.

Regarding claim 7, Megretski teaches a method of making a colored object, comprising exposing a resin to light in a bottom-up or top-down stereolithography apparatus until said object is produced by teaching in Fig. 1A-1B a fabrication process that uses photopolymer blends in an additive fabrication (e.g., 3-dimensional printing) device. Megretski teaches in the figures an illustrative stereolithographic printer (element 100) forms an article (element 112) in a downward facing direction on a build platform (element 104) such that layers of the part are formed in contact with a surface of a container in addition to a previously cured layer or the build platform. Megretski teaches that the compositions are provided for the modification of a base photopolymer resin, where compositions may comprise colorant agent and/or cure-modifying composition (abstract). The compositions are selected to cause, when combined with the base photopolymer resin to form a photo-curable composition, at least one property (color, depth of the cure) of the photo-curable composition to fall within a predetermined range.

Megretski teaches a kit of components for producing photo-curable compositions for additively-manufacturing an article is provided. Megretski teaches that the kit comprises a base resin component (equivalent to an unpigmented base lithography resin) (para. [0006]). Megretski also teaches that the kit also comprises of one or more colorant components. Each of the colorant component may comprise a colorant agent (para. [0006]). Megretski further teaches that when one or more colorant components are combined with the base resin component, a photo-curable composition may be produced for additively manufacturing an article having a designated color (para. [0006]). 

But Megretski fails to explicitly teach to form a black colored object from a blend of CMY and black pigment.  However, Miller teaches to form a black colored object by teaching in Fig. 2 to form black color in a Venn diagram. Miller teaches in an embodiment that CMYK may print black by intermixing pigments for cyan (element 110), magenta (element 112), and yellow (element 114) (para. [0047]). For example, as shown in Fig. 2, pigments for cyan 110, magenta 112, and yellow 114 may be intermixed to produce black 116. However, in some embodiments, black 116 produced by intermixing pigments for cyan 110, magenta 112, and yellow 114 may appear visually to an observer as a lighter black instead of a very dark or saturated black. So, in those instances where black produced by intermixing appears visually to an observer as a lighter black, a CMYK printer may also include a separate cartridge or reservoir for having premixed pigments for producing black 116 (para. [0047]).   Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Miller, and use a known technique of combine the CMY blend consisting of cyan, magenta, and yellow pigments with that of black pigments to form a black colored object, because black color produced by only intermixing pigments for cyan, magenta, and yellow may appear visually to an observer as a lighter black, however black color produced by intermixing pigments for cyan, magenta, yellow, and black (key) will appear as a very dark or saturated black (KSR Rationale C, MPEP 2143). Since Megretski teaches to use coloring pigment, and Miller teaches to use coloring pigments to form a desired color density (saturation level), and both the references teaches to form articles using three-dimensional printing process, one would have reasonable expectation of success from the combination.

Regarding the specific resin composition of 97 to 99.9 percent by weight of an unpigmented base stereolithography resin, and 0.1 to 3 percent by weight of a pigment blend, and further to that having a CMY blend of cyan, magenta. and yellow pigment in a mass ratio of 1 part cyan to 7-9 parts magenta to 2-6 parts yellow, and a black pigment included in an amount by weight equal to 20 percent to 80 percent that of CMY blend, it would have been obvious to any ordinary artisan that the specific compositional ingredient ranges would be a matter of color optimization performed during routine experimentation. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. However, In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.

Regarding claim 8, Megretski teaches in Fig. 1B a stereolithography apparatus that comprises a bottom-up stereolithography apparatus.

Regarding claim 9, Megretski teaches in Fig. 1B that the method comprises the steps of (a) providing an additive manufacturing apparatus including a build platform (element 104) and a light transmissive window (bottom of container 106, light 115 passes through it), said build platform and said window defining a build region therebetween, with said window (container) carrying the resin; (b) advancing said build platform and said window towards one another until said build platform contacts said resin (initial stage of the build process); and c) producing a black-colored object by exposing said resin to patterned light through said window and advancing said window and said build platform away from one another while maintaining a sustained liquid interface of unpolymerized resin between said object and said window.

Regarding claims 16-17, Megretski and Miller together teach a method of making a black-colored object by combining the CMY blend consisting of cyan, magenta, and yellow pigments with that of black pigments to form a saturated black colored object. Regarding the specific resin composition that a black pigment included in an amount by weight equal to 20 percent to 50 percent that of CMY blend, or 50 percent to 80 percent that of CMY blend, it would have been obvious to any ordinary artisan that the specific compositional ingredient ranges would be a matter of color optimization performed during routine experimentation. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. However, In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.

Regarding claim 21, Megretski teaches in Fig. 1B the fabrication of an article that comprises of open lattice structures, which is essentially a topologically ordered, three-dimensional open-celled structures composed of one or more repeating unit cells.

Claims 10-12, and 18 are rejected under 35 U.S.C.103 as being obvious over Megretski et al. (US Patent Application Publication Number 2018/0312705 A1), in view of Miller et al. (US Patent Application Publication Number 2018/0162144 A1), in view of Rolland et al. (US Patent Application Publication Number 2016/0046072 A1) hereafter, referred to as “Rolland”.

Regarding claim 10, Megretski and Miller together teach a method of making a black-colored object. But Megretski and Miller fail to explicitly teach that a sustained liquid interface is maintained by passing an inhibitor of polymerization through said window and into said sustained liquid interface, by exposing said sustained liquid interface to light that inhibits polymerization thereof.  However, Rolland teaches in a stereolithographic printing process, an interface between first and second layers or zones in a polymerizable liquid in a three-dimensional fabrication process. The first layer or zone (sometimes also referred to as a "dead zone") contains an inhibitor of polymerization (at least in a polymerization-inhibiting amount); in the second layer or zone the inhibitor has been consumed (or has not otherwise been incorporated or penetrated therein) to the point where polymerization is no longer substantially inhibited. Rolland also teaches that the three-dimensional object can be fabricated, grown or produced continuously from that gradient of polymerization/active surface (rather than fabricated layer-by-layer), with "continuous" referring to the polymerization reaction, and not necessarily the physical motion during production of the growing three-dimensional object. Rolland further teaches in an embodiments of continuous liquid interface printing, the first layer or zone is provided immediately on top of, or in contact with, a build plate. The build plate is transparent to the irradiation which initiates the polymerization (e.g., patterned radiation), but the build plate is preferably semipermeable to the polymerization inhibitor and allows the inhibitor of polymerization (e.g., oxygen) to pass partly or fully therethrough (e.g., to continuously feed inhibitor to the "dead zone"). The build plate is preferably "fixed" or "stationary" in the sense that it need not slide, retract, rebound or the like to create separate or sequential steps (as in a layer-by layer process). Of course, minor motion of the build plate in the x and/or y directions that does not unduly disrupt the gradient of polymerization/active surface, but still permits continuous polymerization from the liquid interface. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Rolland and combine the use of a liquid interface that is maintained by passing an inhibitor of polymerization through said window and into said sustained liquid interface, by exposing said sustained liquid interface to light that inhibits polymerization thereof, because that would allow the fabrication process with the build plate being "fixed" or "stationary" in the sense that it need not slide, retract, rebound or the like to create separate or sequential steps. Since the reference deal with three-dimensional printing process, one would have reasonable expectation of success from the combination.

Regarding claim 11, Rolland teaches that the fabrication process uses light (ultraviolet light) (para. [0013]).

Regarding claim 12, Rolland teaches that the method is carried out by continuous liquid interface production (CLIP) (para. [0007]).

Regarding claim 18, Rolland teaches the use of phot-initiator (para. [0092]). Since the fabrication process uses ultraviolet light, it would have been obvious to any ordinary artisan that the photo-initiator would have an absorption peak in the ultraviolet light region.

Claims 19-20, and 22-25 are rejected under 35 U.S.C.103 as being obvious over Megretski et al. (US Patent Application Publication Number 2018/0312705 A1), in view of Miller et al. (US Patent Application Publication Number 2018/0162144 A1), in view of Rolland et al. (US Patent Application Publication Number 2016/0136889 A1) hereafter, referred to as “Rolland 2”.

Regarding claim 19, Megretski and Miller together teach a method of making a black-colored object. But Megretski and Miller fail to explicitly teach that the resin comprises of a dual cure resin. However, “Rolland 2” teaches in Fig. 25A, a system that depicts a dual cure system employing a thermally cleavable end group I. Crosslinked blocked diisocyanate prepolymer containing unreacted chain extender II. Polymer blend of: i) linear ethylenically unsaturated blocking monomer copolymerized with reactive diluent and ii) linear thermoplastic polyurethane. “Rolland 2” teaches that after UV-curing, the acrylate/methacrylate groups in the formed object are thermally cleaved to generated diisocyanate prepolymers that further react with blended chain-extender to give high molecular weight poly urethanes/polyureas within the original cured material or scaffold. Such systems are, in general, dual-hardening systems that employ blocked or reactive blocked prepolymers. It may be noted that the thermal cleavage above is actually a displacement reaction of the chain extender (usually a diamine) with the hindered urea, giving the final polyurethanes/polyureas without generating isocyanate intermediates. “Rolland 2” teaches that process results in additive manufacturing that have satisfactory range of mechanical and elastic properties due to dual curing as taught in various examples (para. [0636] - [0658]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of “Rolland 2” and combine the use of a dual curing resin system to obtain range of mechanical and elastic properties as desired by the user.  Since the reference deal with three-dimensional printing process, one would have reasonable expectation of success from the combination.

Regarding claims 20 and 22-25, “Rolland 2” teaches that the object comprises of polymer selected from the group consisting of: polyurethane, polyurea, and copolymers thereof; epoxy; cyanate ester; silicone; and combinations thereof, by teaching to use polyurethane, polyurea, or a copolymer thereof (para. [0039]), a silicone resin, an epoxy resin, a cyanate resin (claim 9).

Responses to Arguments

Applicant’s argument filed on 8/12/2022 for the 103 rejections has been fully considered.  Applicant’s argument with respect to claim 7 has been considered, but is not persuasive.  The applicant’s first argument is that Miller is not a comparable device that can be used to improve Megretski (base reference). Miller teaches a different type of 3D printing that uses droplets to form a 3D print on a 3D object layer after layer and because of that Miller does not involve the same concerns as 3D stereolithography does, such as depth and energy of cure. However, the Examiner respectfully disagrees. The Examiner takes the position that both the references deal with 3D printing, and they are closely analogous from that perspective, and one with ordinary skill would be motivated to look into other 3D printing area to improve the device/process of a 3D printing process/device. Regarding the Applicant’s other argument that claim 7 results in a 3D object with a higher green modulus when compared to a resin that only contains black pigment, as evidenced by Table 3, wherein this improvement of green modulus of a cured stereolithography resin by combining pigments was not predictable by one having ordinary skill in the art and therefore was beyond the skill of an artisan at the time of the present invention. Therefore, the method of claim 7 is not obvious over the teachings of Megretski and Miller. However, the Examiner respectfully disagrees. The Examiner takes the position that, firstly the motivation for combining two references does not have to be the same reasoning as of the instant application, which for the outstanding rejection is based on to an improved and desired color density (saturation level) and secondly, the improved green modulus is not a claimed feature either. Therefore, the Examiner maintains that based on the teaching of Megretski and Miller, the rejection set forth in this office action address the scope of the claim, and is relevant.

Because the rejections are being maintained on the independent claim, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are being maintained.

Conclusion
                        
Applicant’s amendment necessitated the rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM (Eastern Time).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Primary Examiner, Art Unit 1742